Citation Nr: 1550385	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-23 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2014, the Board remanded this matter to provide the Veteran with a hearing before the Board, which was provided via videoconference in September 2014.  A transcript of the hearing is included in the record.  In March 2015, the Board remanded this matter for additional development and medical inquiry.  The case has been returned to the Board for appellate review.  

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the September 2015 supplemental statement of the case, and has been reviewed pursuant to the Veteran's October 2015 waiver of initial review of the evidence by the Agency of Original Jurisdiction.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic foot disability was not shown in service or for many years thereafter, and any current foot disorder is unrelated to service, or to a disease or injury of service origin. 





CONCLUSION OF LAW

The criteria for service connection for a foot disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of several letters to the Veteran dated between March 2007 and June 2015.  The letters informed him of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim on appeal was readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

VA obtained the Veteran's STRs, and available post-service medical records relevant to his claim to include private and VA treatment records.  VA provided the Veteran with VA compensation examinations into his claim to service connection, the reports of which contain reports and opinions.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in September 2014. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing, explained why the claim had been denied, and discussed the types of evidence that would support his claim to service connection.  Further, the VLJ thereafter remanded this matter for additional development and medical inquiry.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

In addition, VA substantially complied with the Board's March 2015 remand orders, which requested that VA assist the Veteran in obtaining additional relevant private medical evidence, and requested additional VA medical inquiry and commentary on his claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Pursuant to the remand, the AOJ provided the Veteran with additional VA Forms 21-4142 for the private medical evidence (to which the Veteran did not respond).  The RO also provided the Veteran with a VA compensation examination, which was conducted in September 2015.  The examiner provided a report and opinion, moreover, which fully addresses the Veteran's contentions, and noted the Veteran's current foot disorders.  A new examination and report were necessary because the then most-recent VA examination report of record, dated in June 2007, found the Veteran with normal feet.  As these findings appeared outdated compared to private medical evidence dated in 2009 and 2010, which indicted that the Veteran did have current foot disorders, the new examination was necessary.  And again, the examination and report complied with the Board's remand directives.  See Dyment, supra.          

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim to Service Connection

The Veteran claims that he incurred a bilateral foot disability during service.  He asserts that a slip and fall from the wing of an aircraft caused his disability.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders such as arthritis are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The record establishes that the Veteran has a current bilateral foot disability.  The September 2015 VA compensation examination report notes diagnoses of pes planus, hallux valgus, hallux rigidus, and hammertoes.  As such, the first element of Hickson is established here.  

Further, the second element of Hickson is established.  The Veteran has convincingly described an accident during service in which he injured his feet after falling from the wing of an aircraft.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a layperson is competent to attest to what he or she observes or senses).  Further, the medical evidence corroborates his assertion.  Several of the Veteran's STRs, dated between 1959 and 1962, refer to the Veteran's accident falling from an aircraft, and refer to his complaints of pain.  

However, with regard to the third element of Hickson, the preponderance of the medical evidence indicates that the Veteran's current foot problems do not relate to service.  The record contains two medical opinions addressing this issue, one of which supports the Veteran's claim, and one of which counters the claim.

The opinion countering the Veteran's claim is found in the September 2015 VA examination report.  The examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  In the report, the examiner also summarized the Veteran's medical history, to include his in-service complaints.  But the examiner stated that the current problems were not due to the in-service accident, injury, and complaints.   The examiner stated that the Veteran's pes planus, hallux valgus, hallux rigidus, and hammertoes related not to service but to the development of pes planus.  The examiner found "no temporal relationship" or medical nexus between service and the current problems, and noted "no continuity of care between the injuries the [V]eteran received on active duty and the development of his current foot conditions."  The examiner therefore found the disorders likely unrelated to service.  

The objective evidence of record dated since service corroborates the September 2015 VA examiner's findings that the in-service injury resolved, and that the current disorders are unrelated to service.  While the STRs note complaints of pain, the x-ray evidence during service indicated no abnormalities.  The August 1962 separation report of medical examination found no residuals related to the in-service accident.  And the earliest post-service medical evidence addressing a foot problem is found in private medical evidence dated in 2009 (in a September 2009 CT scan of a foot), over 47 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

The Board finds the September 2015 VA opinion of probative value because it is based on the evidence of record, and is supported by a clear explanation regarding whether service related to the Veteran's current foot problems.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

By contrast, the supportive medical opinion is not probative.  In January and March 2010 reports, the Veteran's treating podiatrist stated that the Veteran reported to him that he experienced a fracture in his foot during service.  The podiatrist then stated that arthritis in the Veteran's foot relates to the in-service fracture.  This professional did not indicate, however, a review of the claims file.  Nor did he discuss the Veteran's STRs which are at odds with his assertion that he experienced a foot fracture in service.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Rather, it appears that the physician's statement is based merely on the Veteran's own reported history.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Although the Veteran did experience a foot injury during service, his private podiatrist's opinion is based on a faulty premise - i.e., that the Veteran fractured his foot during service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  

While the Board does not reject the statement from the medical professional solely because it is based on a history related by the Veteran, the critical question is whether the history is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Given the evidentiary background in this matter, particularly noted in the STRs, the supportive medical statement addressing the issue of etiology is not persuasive.  Hence, the September 2015 VA opinion preponderates against the January and March 2010 private opinions.  

In assessing the Veteran's service connection claim, the Board has considered the lay assertions from the Veteran that his in-service injury caused his current foot problems.  As a layperson, the Veteran is competent to attest to what he observes or senses so his statements regarding the injury, and the nature of his pain and limitation are of probative value.  See Jandreau, supra.  But the Veteran is not competent to provide evidence regarding diagnosis of what foot disorder he had during service, or has now, or regarding the etiology of his bilateral foot disability.  The disorder at issue is an internal disorder of the musculoskeletal system that is beyond his capacity for lay observation.  The etiology and development of his disorder cannot be determined through observation or by sensation.  The Veteran is not a competent witness to render a medical opinion linking his disorder to service.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, his statements regarding medical nexus to service are not of probative value.  On the essentially medical question before the Board, the probative medical evidence is of greater evidentiary value.  As such, the preponderance of the evidence is against his claim.  38 C.F.R. § 3.102.  A service connection finding for any foot disability is therefore unwarranted.  38 C.F.R. § 3.303.

With regard to the issue of presumptive service connection under the provisions of 38 C.F.R. §§ 3.307, 3.309, the Board notes a conflict in the evidence on the question of whether the Veteran has current arthritis in his feet, or in a foot.  The September 2015 VA examiner specifically stated that the Veteran did not have degenerative changes in the feet.  The examiner based her opinion on negative imaging testing done in July 2015.  But earlier in her report, the examiner checked a box next to "arthritic conditions."  Further, the September 2009, and January and March 2010 private reports note arthritis in the Veteran's feet.  As such, the evidence is in equipoise regarding whether the Veteran currently has foot arthritis.  Nevertheless, the evidence is clear that the Veteran did not have arthritis during service or within one year of his 1962 discharge from active service.  Again, the August 1962 report of medical examination was negative for residuals related to the accident, while the earliest evidence of arthritic changes is dated over 47 years after service.  As such, a presumptive service connection finding under 38 C.F.R. 
§§ 3.307, 3.309 is unwarranted here as well.  


ORDER

Entitlement to service connection for a bilateral foot disability is denied.          



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


